Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  EXAMINER’S AMENDMENT 
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.        Authorization for this examiner’s amendment was given in an interview with David J. Zuckerman (Attorney Reg. No: 71,892) on March 25, 2021.
4.        The application has been amended as follows:




















IN THE CALIMS:

1.	(Currently Amended) A method comprising:
at at least one peripheral interconnect switch connected to a first host device, a second host device, a first endpoint device, and a second endpoint device, wherein the first host device hosts the first endpoint device and the second host device hosts the second endpoint device: 


obtaining, from the first endpoint device, a message initiating [[the]] a direct memory access data transfer between the first endpoint device and the second endpoint device, wherein the message indicates an address assigned to the second endpoint device by the second host device as a destination of the message;
based on the address assigned to the second endpoint device by the second host device, [[and]] identifying an address assigned to the second endpoint device by the at least one peripheral interconnect switch 
in response to identifying the address assigned to the second endpoint device by the at least one peripheral interconnect switch, providing the message to the second endpoint device;
providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that the direct memory access data transfer is complete.

2.	(Original) The method of claim 1, further comprising:
at the at least one peripheral interconnect switch:
obtaining, from the first host device, the address assigned to the second endpoint device by the second host device; and
providing, to the first endpoint device, the address assigned to the second endpoint device by the second host device.

3.	(Original) The method of claim 2, further comprising:
at the at least one peripheral interconnect switch:
obtaining, from the second host device, the address assigned to the second endpoint device by the second host device; and
providing, to the first host device, the address assigned to the second endpoint device by the second host device.

4.	(Original) The method of claim 3, further comprising:
at the at least one peripheral interconnect switch:
obtaining, from the first host device, a request to initiate the direct memory access data transfer; and


5-7.	(Canceled).

8.	(Currently Amended) The method of claim 1, wherein:
obtaining the message includes obtaining the message at a first peripheral interconnect switch; and
identifying the address assigned to the second endpoint device by the at least one peripheral interconnect switch includes identifying [[and]] the address assigned to the second endpoint device by the at least one peripheral interconnect switch 

9.	(Currently Amended) An apparatus comprising:
a communication interface configured to provide or obtain messages to or from a first host device, a second host device, a first endpoint device, and a second endpoint device, wherein the first host device hosts the first endpoint device and the second host device hosts the second endpoint device; and
one or more processors coupled to the communication interface, wherein the one or more processors are configured to:


obtain, from the first endpoint device, a message initiating [[the]] a direct memory access data transfer between the first endpoint device and the second endpoint device, wherein the message indicates an address assigned to the second endpoint device by the second host device as a destination of the message;
based on the address assigned to the second endpoint device by the second host device, [[and]] identify an address assigned to the second endpoint device by the apparatus 
in response to identifying the address assigned to the second endpoint device by the apparatus, provide the message to the second endpoint device;
provide, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
provide, from the second host device to the first host device, the indication that the direct memory access data transfer is complete.

10.	(Original) The apparatus of claim 9, wherein the one or more processors are further configured to:
obtain, from the first host device, the address assigned to the second endpoint device by the second host device; and
provide, to the first endpoint device, the address assigned to the second endpoint device by the second host device.

obtain, from the second host device, the address assigned to the second endpoint device by the second host device; and
provide, to the first host device, the address assigned to the second endpoint device by the second host device.

12.	(Original) The apparatus of claim 11, wherein the one or more processors are further configured to:
obtain, from the first host device, a request to initiate the direct memory access data transfer; and
provide the request to the second host device.

13.	(Canceled).

14.	(Canceled).

15.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of at least one peripheral interconnect switch connected to a first host device, a second host device, a first endpoint device, and a second endpoint device, wherein the first host device hosts the first endpoint device and the second host device hosts the second endpoint device, cause the processor to:


obtain, from the first endpoint device, a message initiating [[the]] a direct memory access data transfer between the first endpoint device and the second endpoint device, wherein the message indicates an address assigned to the second endpoint device by the second host device as a destination of the message;
based on the address assigned to the second endpoint device by the second host device, [[and]] identify an address assigned to the second endpoint device by the at least one peripheral interconnect switch 
in response to identifying the address assigned to the second endpoint device by the at least one peripheral interconnect switch, provide the message to the second endpoint device;
provide, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
provide, from the second host device to the first host device, the indication that the direct memory access data transfer is complete.

16.	(Original) The one or more non-transitory computer readable storage media of claim 15, wherein the instructions further cause the processor to:

provide, to the first endpoint device, the address assigned to the second endpoint device by the second host device.
17.	(Original) The one or more non-transitory computer readable storage media of claim 16, wherein the instructions further cause the processor to:
obtain, from the second host device, the address assigned to the second endpoint device by the second host device; and
provide, to the first host device, the address assigned to the second endpoint device by the second host device.

18.	(Original) The one or more non-transitory computer readable storage media of claim 17, wherein the instructions further cause the processor to:
obtain, from the first host device, a request to initiate the direct memory access data transfer; and
provide the request to the second host device.

19-22.	(Canceled).

23.	(Previously Presented) The method of claim 8, wherein providing the message to the second endpoint device includes:
at the first peripheral interconnect switch, providing the message to a second peripheral interconnect switch; and


24.	(New) The method of claim 1, further comprising:
obtaining, from the second host device, a command to provide the indication that the direct memory access data transfer is complete.

25.	(New) The method of claim 24, further comprising:
providing the command to the second endpoint device.


26.	(New) The apparatus of claim 9, wherein the one or more processors are further configured to:
obtain, from the second host device, a command to provide the indication that the direct memory access data transfer is complete.

27	(New) The apparatus of claim 26, wherein the one or more processors are further configured to:
provide the command to the second endpoint device.

28.	(New) The one or more non-transitory computer readable storage media of claim 15, wherein the instructions further cause the processor to:


29.	(New) The one or more non-transitory computer readable storage media of claim 28, wherein the instructions further cause the processor to:
provide the command to the second endpoint device.


                                 Reasons for Allowance 
5.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that 
the direct memory access data transfer is complete.” in combination with other  recited elements in independent claim 1. 

6.         Mantri et al. (U.S. Patent No: 9,483,290 B1), the closest prior art of record, teaches assigning a first network address to a first virtual function of a first device used by a first virtual machine to send and receive data; also Second network address is assigned to a second virtual function of a second device used by a second virtual machine to send and receive data. Mantri discloses the mapping data structure is provided to a direct memory access remapping module and to the first and second virtual functions. Mantri suggests the packet is sent to the first virtual function from a first memory domain associated with providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that 
the direct memory access data transfer is complete.”.

7.         Boyd et al. (U.S. Patent No: 7,631,050 B2), teaches selecting a node of one of root nodes to be master root node for a distributed computer system and a Peripheral components interconnect (PCI) configuration manager component is operated in the root node to implement a procedure where the root node queries a configuration space of a particular one of PCI switches. Boyd discloses an information indicating that another root node rather than the former root node is considered to be the master root node for the switch is detected. Boyd suggests a challenge procedure is implemented in response to the detected information. However, Boyd doesn’t teach “providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that 
the direct memory access data transfer is complete.”

8.         Brown et al. (US Patent Application Pub. No: 20090276551 A1) teaches creating a set of virtual functions (VFs) in an input/output (I/O) adapter of a data processing system, also the VFs are provided to support non-native I/O virtualization (IOV) and native IOV in the I/O adapter, respectively. Brown discloses an I/O operations are performed providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that 
the direct memory access data transfer is complete.”.

9.          Therefore, the prior art of record doesn’t teach or render obvious “providing, from the second endpoint device to the second host device, an indication that the direct memory access data transfer is complete; and
providing, from the second host device to the first host device, the indication that  
the direct memory access data transfer is complete.” as recited in independent claims 1, 9 and 15.
 
10.         Dependent claims 2-4, 8, 10-12,16-18 and 23-29 recites limitations similar to those noted above for independent claims 1,9 and 15 are considered allowable for the same reasons noted above for claims 1,9 and 15.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                     Conclusion
                  RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
          Ivanov et al. (US Patent Application Pub. No: 20150033001 A1) teaches techniques and mechanisms for exchanging control signals in a data path module of a data stream processing engine.  Ivanov discloses the data path module may be configured to form a set of one or more data paths corresponding to an instruction which is to be executed, also data processing units of the data path module may be configured to exchange one or more control signals for elastic execution of the instruction.
           Wilson et al. (US Patent Application Pub. No: 20020184330 A1) teaches a signal protocol layer defines a relationship with an electrical signal which is either received or transmitted by a physical layer. Wilson discloses a coherence protocol layer provides a set of legal transactions for data in response to request for data or reply by command protocol layer. Wilson further suggests the physical, signal protocol and command protocol layers are symmetrical while the coherence protocol layer is asymmetrical. 

  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181